Citation Nr: 1331427	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  11-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for ischemic heart disease, including coronary artery disease, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for cataracts of the right eye, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the North Little Rock, Arkansas regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for diabetes mellitus and cataracts of the right eye. This matter also comes before the Board on appeal of a February 2011 rating decision of the same RO, which denied service connection for ischemic heart disease, including coronary artery disease.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO in September 2011.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  On September 21, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he withdrew his appeal of the issue of entitlement to service connection for cataracts of the right eye.

2.  The Veteran's active service did not include actual duty or visitation in the 
Republic of Vietnam, including docking at land or being present in its inland waterways. 
3.  Diabetes mellitus was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service.

4.  Ischemic heart disease, including coronary artery disease was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of service connection cataracts of the right eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2.  The criteria for the establishment of service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for the establishment of service connection for ischemic heart disease, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Analysis

In the present case, at the Board hearing held September 21, 2011, the Veteran withdrew his perfected appeal of service connection for cataracts of the right eye.  Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated February 2010, addressing the diabetes claim and March 2010 addressing the heart disease claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran's relevant service and VA treatment records have been obtained.  He has not advised the VA as to any relevant private treatment records.  There is no indication of any additional, relevant records that the RO failed to obtain. 

Regarding the attempts to verify his claimed exposure to herbicides, the VA has attempted to confirm such exposure, with copies obtained of VBA Training Letter 10-06 on Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Ships; Joint Services Records Research Center (JSRRC) Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era, dated May 1, 2009; the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; and an undated memorandum on the subject of Herbicide Use in Thailand during the Vietnam Era.  Review of the list of Navy and Coast Guard Ships disclosed that the ship the Veteran claimed docked ashore at Da Nang, was not among the ships confirmed to have done so.  An attempt to obtain further evidence to support the Veteran's contentions of exposure to herbicides from his ship having docked at Da Nang harbor from the Defense Personnel Information Retrieval System (DPRIS) was deemed not required in June 2011 due to the Veteran's ship having not been shown to have docked in Da Dang as well as statements from the Veteran stating he did not go ashore.  

The Veteran has not been afforded a VA examination in regard to his claims for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection.  Specifically, there is no true indication of an incident, injury or disease that occurred in service.  While the Veteran has been diagnosed with pertinent disability, there is no evidence of such in service or for many years thereafter, there is no evidence of manifestation of pertinent disability during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, the necessity for a VA examination has not been triggered.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as diabetes mellitus, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The regulation is clear that such service includes only those with service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of this presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e). 

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, also, McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran does not contend and the record does not show that pertinent disability had its clinical onset in service or within the first post service year.  Service treatment records are completely silent as to any diagnosis of or treatment for symptoms associated with either diabetes mellitus or any cardiovascular disorder.  Service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Following service, VA treatment records, show that the Veteran carried a diagnosis of diabetes mellitus as early as May 2006, with an active problem list of diabetes mellitus, Type II or unspecified, diagnosed in May 4, 2006, with diabetic training scheduled.  Regarding ischemic heart disease, he is noted to have undergone a left heart catheterization in November 2006 which diagnosed single vessel coronary artery disease (CAD) involving the left anterior descending (LAD) and preserved left ventricular systolic function.  These and subsequent clinical records do not provide an opinion relating the diagnosed diabetes mellitus or CAD to the Veteran's period of active service, to include any asserted exposure to herbicides.

The Veteran contends he is entitled to service connection for both diabetes mellitus and ischemic heart disease including CAD, both as secondary to herbicide exposure.  As both disabilities are claimed to be based on the presumption of herbicide exposure, the Board shall address them together.  In this matter, both diseases of diabetes and ischemic heart disease fall within the criteria of diseases found presumptive to herbicide exposure under 38 C.F.R. § 3.309(e).

Thus, the issue in this matter turns to whether the Veteran was exposed to herbicides during his Vietnam era service.  The Veteran has claimed both in written statements, and hearing testimony that his herbicide exposure took place when he was aboard the U.S.S. Barrett (T-AP 196) during a time in which it docked at the Da Nang Harbor either in late July or early August 1967.  Such contentions were made in his March 2010 notice of disagreement (NOD) and a January 2011 statement which clarified that he did not actually go onshore to Vietnam.  He also clarified in a February 2011 NOD that he did not actually serve aboard the U.S.S. Barrett, but was being transported on it on the way to Thailand.  He indicated that he worked on a tugboat (LT 1976) with the 638th Trans Department.  Later in his September 2011 hearing, he described the U.S.S Barrett as having made a number of stops while he was on it with the first stop at Subic Bay and described departing the ship for 2-3 hours, but did not indicate that he set foot in Vietnam during this stop.  He described the ship actually docking at the pier in Da Nang to offload troops.  The ship then continued down the coast to Vung Tau and offloaded more troops and continued to Thailand, with the last top at Sattahip, Thailand.  He clarified that he never set foot in Vietnam.  He described that he was a marine engineer on a tugboat LT-1976, with duties involving taking care of the equipment, including in the engineroom and generators.  He reported that he spent 7 months and 28 days in Thailand.  In addition to his lay statements and testimony, he submitted a photocopy of a letter he had mailed to his wife in July 1967 while aboard the U.S.S. Barrett, which supported his contentions of being aboard this ship; it did not indicate that he set foot in Vietnam.  

In addition to his contentions of exposure to Agent Orange from being aboard the U.S.S. Barrett after it was docked at port in the Da Nang harbor, the Veteran's representative argued at his hearing that he should also be considered having been exposed to herbicides from contact with the distilled seawater aboard ship used for cooking, washing, drinking and showering.  The representative argued that this water was contaminated with herbicides and those distillers made the toxins more potent.  

The Veteran's service personnel records confirm that his MOS was as a marine engineer, and that he served in Thailand from July 1967 to July 1968 with the 638th Trans Det.  Although he received the Vietnam Service Medal and Vietnam Campaign Medal, the service personnel records do not show service in Vietnam, and the Veteran himself denies having set foot in Vietnam.  

Service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.' See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the United States Court of Appeals for Veterans Claims (Court) had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption). Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam. See 38 C.F.R. §§ 3.307(a) , 3.313(a) (2013).

In this instance, the record does not indicate that he had any "inland" water, or "Brown Water," service while stationed aboard the USS Coral Sea.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (which find that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).  VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  The U.S.S. Barrett is not among the listed ships that operated in inland waterways or docked to the shore. See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010).

In a May 2009 MEMORANDUM FOR RECORD, the Joint Services Records Research Center Statement on Research (JSSRC) concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See May 2009 MEMORANDUM FOR RECORD, DEPARTMENT OF THE ARMY U.S. ARMY & JOINT SERVICES RECORDS RESEARCH CENTER 7701 TELEGRAPH ROAD KINGMAN BUILDING, ROOM 2C08 ALEXANDRIA, VA 22315-3828.

Thus, the Board finds that the ship the Veteran was aboard, the U.S.S. Barrett, was not within the land borders of Vietnam so as to trigger the presumption of herbicide exposure, and he himself has admitted to never having set foot on land in Vietnam.  The Veteran is noted to have not claimed that the tugboat he was in charge of servicing and maintaining ever docked or entered the inland waters of Vietnam while he was aboard it.  

While the evidence does not show the Veteran served in Vietnam, he is shown to have served in Thailand.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  The Veteran has neither claimed having served at any of these listed air bases as security policeman, security patrol dog handler, member of a security police squadron, nor has he indicated that he otherwise served near the air base perimeter.  The Veteran has also not claimed, and the evidence does not show that he was ever involved in tests of tactical herbicides used at the Pranburi Military Reservation from April to September 1964, and the VA memorandum notes that other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966. While the 1966 missions involved the spraying of malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.

In regards to the contentions raised by the Veteran's representative of exposure to herbicides from contaminated seawater aboard the ship, unfortunately, there is no attendant documented confirmation available of such instances of hazardous exposure.  Some further objective corroboration of Agent Orange exposure is required.  See e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving claimed medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).

In short, there is no competent and probative evidence that the Veteran was exposed to Agent Orange during his active duty.  Accordingly, based on this record, the Board finds that Agent Orange exposure has not been shown, and service connection on a presumptive basis under 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6) is not available.

Moreover, the evidence of record does not support the contentions that the Veteran's diabetes mellitus and ischemic heart disease to include CAD are otherwise directly related to his period of active service.

As shown, there is no indication of the manifestation of either diabetes mellitus or CAD within one year of service discharge, and not until May 2006 for the diabetes or November 2006 for CAD, which is more than 35 years following separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, may be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes the Veteran's contentions that he has diabetes mellitus and ischemic heart disease, specifically CAD, as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

The Veteran, however, has not asserted that he has had a continuity of symptomatology since service. Moreover, he has not suggested that the diabetes mellitus or CAD are related to a disease or injury in service beyond his asserted exposure to herbicides.  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disabilities are of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes mellitus or CAD are related to active service are outweighed by the remaining evidence of record.

As the evidence in this case weighs against the claims of service connection for diabetes mellitus and CAD, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  



ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.

The appeal of the issue of entitlement to service connection for cataracts of the right eye is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


